                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                           DOCKET NO. 1:19-cv-00192-FDW
 SANDRA P. WILLIAMS,                            )
                                                )
 vs.                                            )
                                                )
 ANDREW M. SAUL,                                )                       ORDER
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on the Parties’ Stipulation for Payment of Attorney’s

Fees, filed by Defendant. (Doc. No. 15). Also before the Court is Plaintiff’s Motion for Attorney

Fees. (Doc. No. 12).

       Upon stipulation of the parties, it is hereby ORDERED that Defendant will pay Plaintiff

$3,500.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff’s counsel in accordance with

Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees under the Equal

Access to Justice Act. Additionally, Plaintiff shall be paid $400.00 in costs from the Judgment

Fund by the U.S. Department of Treasury pursuant to 28 U.S.C. § 2412(a)(1).

       Because the Court is granting the Parties’ Stipulation, Plaintiff’s Motion for Attorney Fees

(Doc. No. 12) is DENIED AS MOOT.

       IT IS SO ORDERED.

                                       Signed: May 15, 2020




                                                1



         Case 1:19-cv-00192-FDW Document 16 Filed 05/15/20 Page 1 of 1
